August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF E.J.S. AND A.R.S., CHILDREN

                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on May 23, 2016. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant Sara Elizabeth Slaughter.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.